DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on August 26, 2019. 
Claims 1-11 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-215070. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 26, 2019; December 20, 2019 and June 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The claims objected to because of the following informalities.
Claim 2 – “calculates the first direction as a normal direction of an approximate plane of the target surface”
It is unclear if this target surface is the detected target surface mentioned in claim 1. Nonetheless, for the purposes of examination it is assumed “the target surface” and “the detected target surface” are the same surface. See also “the target surface” in claims 3, 5-7.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “target surface detection unit that,” “position calculation unit that,” “direction calculation unit that,” and “movement control unit that” in claims 1/9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8 (and similarly Claim 10):
“learning data generated based on imaging information transformable into three-dimensional information […] and determines the target object corresponding to the acquired imaging information”
The limitation is indefinite because the limitation “transformable” is unclear. Transformable reads that the information is capable of being transformed but does not have to be transformed into said three-dimensional information. As a result, it is unclear if “the acquired imaging information is required to be transformed into three-dimensional information.
	Regarding Claim 9:
“a movement control unit that controls an actuator that moves the movable member”
There lacks antecedent basis for “the movable member” as no other movable member is described prior to this claim language. This can be solved by rewriting the claim language as 
	Regarding Claim 10:
“a physical feature of the movable member”
There lacks antecedent basis for “the movable member.” This issue is resolved if the applicant modifies claim 9 according to the examiner’s recommendation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  Claim 11 does not fall within at least one of the four categories of patent eligible subject matter because the computer program product recited is not a claim to a process, machine, manufacture or composition of matter (Subject Matter Eligibility Step 1). Claim 11 recites “a computer program product having a computer readable medium including instructions…”. However, the specification does not limit what the computer product product  or the computer readable medium. The specification only says that the computer program can be provided in a recording medium such as CD-ROM, etc. This does not limit the program product or the computer readable medium to a non-transitory computer readable medium. Although the specification does not limit the computer program to be non-transitory, this can be resolved by claiming it as non-transitory by adding “non-transitory” in front computer readable medium in claim 11. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowashi et al. (JP-2010-247959) in view of Harada et al. (JP-2015-085434).
Regarding Claim 1 (and similarly Claim 9), Kowashi discloses:
An operating system comprising: a movable member; (Fig. 1 “robot 2”)
an actuator that moves the movable member; (“an articulated three-dimensional robot, and can control the position and posture of the robot hand 3 with six degrees of freedom” [0022])
a target surface detection unit that detects a target surface of a target object from a depth image obtained by a depth sensor; (“three-dimensional shape (sensor data 9c) of 
a position calculation unit that calculates a first position for the detected target surface; (“object recognition processing device 16 detects […] and recognizes the position and orientation of each box-shaped work piece” [0031]”
a direction calculation unit that calculates a first direction for the detected target surface; and (“object recognition processing device 16 detects […] and recognizes the position and orientation of each box-shaped work piece. Then, the position and posture of the box-shaped work piece to be picked are output to the robot controller 7.” [0031])
Kowashi does not explicitly teach movement control to reduce the positional and directional deviation between the movable member and the target surface. However, Harada explicitly teaches:
a movement control unit that controls the actuator so as to reduce a positional deviation between a second position fixed with respect to the movable member and the first position and to reduce a directional deviation between a second direction fixed with respect to the movable member and the first direction. (“The robot control unit 22 controls the operations of the robot 30 based on the position and the direction of the object indicated by the space data input from the image processing apparatus 21 […] the robot control device 22 calculates the position and direction of the grip portion 30d based on the angle of each joint input from the robot 30.” [0022] “operation of each configuration of the robot 30 is controlled so that the distance between the calculated position and the target position and the difference between the calculated direction and the target direction decrease with time” [0022])
control device (see “robot control unit 6” [0020] of Kowashi).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kowashi to include to teachings of Harada in order to accurately control the posture of a manipulator using imaging control to pick/pick up an object.
Regarding Claim 2, Kowashi further discloses:
wherein the direction calculation unit calculates the first direction as a normal direction of an approximate plane of the target surface (“recognition is performed by looking at the angle of the normal vector of the three-dimensional data” [0017])
Regarding Claim 3, Kowashi discloses:
wherein the direction calculation unit calculates, for each pixel in the target surface, a normal direction from a three-dimensional position of a proximity region including the each pixel and a plurality of pixels adjacent to the pixel, and (“each point is sequentially scanned, the distance to the adjacent point, the normal vector, and the flag are confirmed, and if the adjacent point satisfies any of the conditions 1 to 3, a different label value from the adjacent point is assigned, Otherwise, assign the same label value” [0045])
calculates the first direction as a representative value of the normal direction in the plurality of pixels in the target surface (“the average of the normal vectors of the point group belonging to the obtained label value is obtained and set as the representative normal vector of the point group belonging to each label value” [0047])
Regarding Claim 7, Kowashi does not explicitly disclose controlling movement of the movable member by identifying angular deviation from a desired posture. However, Harada
an angular deviation calculation unit that calculates an angular deviation from a given posture of the movable member in rotation around an axis along the first direction of the target surface, (“An encoder detects an angle of each joint of a robot 30 and outputs the detected angle of each joint to a robot control device 22.” [0025])
wherein the movement control unit controls the actuator that moves the movable member so as to further reduce the angular deviation (“operation of each configuration of the robot 30 is controlled so that the distance between the calculated position and the target position and the difference between the calculated direction and the target direction decrease with time” [0022])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Kowashi to include the teachings of Harada in order to accurately control the posture of a manipulator using imaging control.
	Regarding Claim 11, Kowashi discloses:
A computer program product having a computer readable medium including instructions, wherein the instructions, when executed by a computer, cause the computer to function as the target surface detection unit, the position calculation unit, the direction calculation unit, and the movement control unit of the operating system according to claim 1. (“Note that the robot control device 7 (the robot control unit 5 and the overall processing unit 6) and the sensor control unit 14 described above may be configured by the same PC or may be configured by independent PC” [0031]. See rejection of Claim 1 for specifics of the units. )

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowashi in view of Harada as applied to the claims above, and further in view of Nagata et al (US Pub No. 20140163737).
Regarding Claim 4, neither Kowashi nor Harada explicitly disclose the calculation of a normal vector from the outer product of two other vectors along a proximity region. However, Nagata explicitly discloses:
wherein the direction calculation unit calculates the normal direction from an outer product of two vectors along the proximity region (See “calculation step Sc1” [0127-0138] and “(Procedure 5) A unit vector c as the cross product of the unit vector a and the unit vector b is found…” [0136-0137])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Kowashi and Harada to include the teachings of Nagata because it allows the manipulator to know the direction the target object is facing.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowashi in view of Harada as applied to claims 1-3, 7, 9 and 11, and further in view of Kitamura et al (US Pub No. 20140314308).
Regarding Claim 5, while Kowashi discloses the ability to detect sides of an object using edge detection, neither Kowashi nor Harada explicitly disclose the detection of multiple regions of a target surface within a specific range. However, Kitamura explicitly discloses:
wherein the target surface detection unit detects a first region of the target surface within a specific range that is narrower than a whole region of the depth image, and detects a second region linked to the first region as the target surface outside the specific range (“The first planes form the object viewed from the first viewpoint, and the second planes form the object viewed from the second viewpoint. In the relative position calculating step, a relative position between a target plane and each of the other planes is calculated at each location with respect to each of the first planes and the second 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Kowashi and Harada to include the teachings of Kitamura because it allows the manipulator to detect target objects that are oddly shaped and have more than one side.
	Regarding Claim 6, while Harada discloses a storage device, neither Kowashi nor Harada explicitly disclose storing coordinates for a point on the detected target surface and using that to detect regions within or outside a specific range. However, Kitamura explicitly discloses:
stores coordinates in the depth image for at least one point in the target surface detected at a first time, wherein the target surface detection unit detects the first region within the specified range set based on a stored coordinate and detects the second region outside the specific range at a second time after the first time (“The first planes form the object viewed from the first viewpoint, and the second planes form the object viewed from the second viewpoint. In the relative position calculating step, a relative position between a target plane and each of the other planes is calculated at each location with respect to each of the first planes and the second planes. In the matching plane identifying step, the relative positions of the first planes and the relative positions of the second planes are compared, and a pair of the first plane and the second plane, which are most similar in the relative positions, is identified as matching planes between the first planes and the second planes.” [0036])

.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowashi in view of Harada as applied to claims 1-3, 7, 9 and 11, and further in view of Yamada et al (US Pub No. 20180276501).
Regarding Claim 8 (and similarly Claim 10), neither Kowashi nor Harada explicitly disclose a determination unit that uses a learning network, that takes into account the three-dimensional information and a physical feature of the movable member, in order to obtain a target object. However, Yamada explicitly discloses:
further comprising a target object determination unit that includes a network learned by learning data generated based on imaging information (“The learning apparatus 220 learns and saves the learning model (CNN model) by using the learning data generated by the information processing apparatus 120” [0031]) transformable into three-dimensional information and a physical feature of the movable member (“The holding apparatus 600” [0032]), and
determines the target object corresponding to the acquired imaging information (“The recognition apparatus 320 recognizes the target object in the image and performs the manipulation by using the learning model saved by the learning apparatus 220 and the image obtained from the imaging apparatus 500.” [0031])
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Kowashi and Harada to include the teachings of Yamada because it provides an adaptable manipulator capable of grasping an object best suited for the tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/DYLAN BRANDON MOONEY/
Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664